Citation Nr: 0609934	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  95-28 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than November 6, 
1989 for the award of a 100 percent rating for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his father




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971 and September 1971 to October 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1991 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which increased the evaluation of PTSD to 100 
percent, effective April 17, 1990.  

An April 1991 rating decision granted an earlier effective 
date of November 6, 1989 for the award of a 100 percent 
evaluation, however, the veteran continued to disagree with 
the effective date.  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Houston, Texas RO, 
which has certified the case to the Board.  

The veteran and his father testified at an RO hearing in July 
1990.  A transcript of that hearing is of record.  

In February 2000, the Board denied entitlement to an 
effective date earlier than November 6, 1989 for the 
assignment of the 100 percent evaluation for PTSD and denied 
entitlement to service connection for a back condition.  The 
veteran appealed this denial to the Court of Appeals for 
Veterans Claims (Court).  In an October 2001 order, the Court 
granted a Joint Motion for Remand by the VA Secretary and 
appellant to vacate the February 2000 Board decision with 
regard to the effective date and service connection issues 
and remand these issues for further development.  

In August 2003 the Board remanded these issues.  The required 
development has been completed.  

A June 2004 rating decision granted service connection for 
the veteran's back disability with a 60 percent evaluation 
effective in April 1990 and a 20 percent evaluation effective 
in May 2004.  An October 2005 RO decision found clear and 
unmistakable error (CUE) in this evaluation and restored the 
60 percent evaluation from May 2004.  Because this grant of 
service connection constitutes a full grant of the benefits 
sought on appeal, this issue is no longer in appellate 
status.  

In March 2005 the Board again remanded the earlier effective 
date issue for further development.  That development has 
been completed.  


FINDINGS OF FACT

1.  In an October 1989 rating decision the RO awarded service 
connection and a 10 percent evaluation for PTSD, effective 
March 28, 1988.  The veteran submitted a timely notice of 
disagreement with this decision.

2.  There was no claim for service connection for PTSD prior 
to March 28, 1988.

3.  In February 1991 the veteran was given notice of a 
January 1991 rating decision which granted a 100 percent 
evaluation for PTSD, effective April 17, 1990.  The veteran 
submitted a notice of disagreement with the effective date 
the same month.  

4.  An April 1991 rating decision granted an earlier 
effective date of November 6, 1989 for the assignment of a 
100 percent evaluation for PTSD.  The veteran continued to 
disagree with the effective date.  

5.  PTSD rendered the veteran demonstrably unable to obtain 
or retain employment as of March 28, 1988.  


CONCLUSION OF LAW

The criteria for an effective date of March 28, 1988 for the 
grant of a 100 percent evaluation for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.400 (2005), 4.132, Diagnostic Code 9411 (1996).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A December 2002 VCAA letter informed the veteran of what 
information and evidence was required to establish 
entitlement to an effective date earlier than November 6, 
1989 for the assignment of a 100 percent evaluation for PTSD.  

This VCAA letter also satisfied the second and third elements 
of the duty to notify by advising the veteran of the types of 
evidence he was responsible for obtaining and of the types of 
evidence VA would undertake to obtain.  Specifically, this 
letter explained that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to the fourth element, the December 
2002 VCAA letter asked the veteran to send information 
describing additional evidence he wanted VA to obtain on his 
behalf or to send the evidence itself.  This letter informed 
the appellant where and when to send such information and 
evidence.  This letter served to advise the veteran to submit 
any information or evidence in his possession that pertained 
to his claim.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
notice was given after the initial AOJ adjudication.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  In this regard, 
VCAA notice was provided prior to the most recent transfer of 
the case to the Board and the veteran had the opportunity to 
submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, service connection and a total 
evaluation have already been established and the veteran is 
seeking an earlier effective date, thus, the first four 
Dingess/Hartman notice elements have been satisfied.  As 
discussed above, the veteran received notice regarding the 
fifth element in the December 2002 VCAA letter.  

In a January 2003 letter, the veteran's attorney argued that 
the veteran has not received adequate VCAA notice because VA 
has failed to inform the veteran of what evidence and 
information is necessary to demonstrate that he has 
continuously pursued his claim since March 1987.  As will be 
discussed further below, the Board finds no evidence of a 
claim for PTSD prior to March 28, 1988, and the veteran was 
advised to provide information and evidence regarding his 
disability prior to November 6, 1989.  He was advised that no 
claim was found prior to March 28, 1988, and was thus put on 
notice that to substantiate entitlement to an earlier 
effective date, he would need to show evidence of such an 
earlier claim.

In the same letter, the veteran's attorney also argues that 
the December 2002 VCAA letter erroneously imposed a 30 day 
time limit on the veteran to submit evidence and information 
regarding his claim.  Review of the VCAA letter, however, 
reveals that the veteran was informed that if information and 
evidence was received within one year from the date of the 
letter benefits may be awarded from the date of the claim.  
The veteran's argument demonstrates his actual knowledge that 
he had more than 30 days to submit evidence; otherwise, he 
would not have recognized that the advice was erroneous.  In 
any event, the veteran has had ample time to submit 
information and evidence.  

Thus, the Board finds all required notice was given.  See 
Mayfield.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
and outpatient treatment records have been associated with 
the claims file.  In addition the veteran was afforded VA 
examinations to evaluate his PTSD in June 1989, September 
1990, and August 1993, and in May 2005 a VA examiner reviewed 
the claims file and rendered an opinion as to PTSD symptoms 
prior to November 6, 1989.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

On March 28, 1988 the veteran filed a claim for service 
connection for PTSD.  He was afforded a VA psychiatric 
examination to evaluate his condition in June 1989.  The 
veteran reported that he started using drugs while in service 
in Vietnam.  He reported difficulty sleeping, frequent 
nightmares, and times of depression in service.  Since 
service, he reported long episodes of depression, frequent 
nightmares, insomnia, and intrusive thoughts about 
experiences in Vietnam.  He reported periodic drug use since 
service.  The veteran lived with his parents and had been 
attending some real estate courses, the requirements of which 
he planned to finish in the near future.  

The examiner noted that the veteran was appropriately dressed 
and groomed, pleasant and cooperative.  He seemed slightly 
anxious and his speech was spontaneous, but he spoke in a 
conversational manner and his answers were relevant and 
coherent.  His mood had some depression and his affect had a 
shallow range.  The veteran denied delusions or 
hallucinations, but reported flashbacks and intrusive 
thoughts.  He was alert and oriented to time, place, and 
person, with intelligence estimated to be above average, good 
memory for both recent and remote events, superficial 
insight, and fairly good judgment.  The diagnosis was PTSD, 
delayed type and major depression, recurrent.  

Medical records prior to this VA examination showed post-
service hospitalization for drug rehabilitation, but no 
diagnoses of PTSD.  VA outpatient treatment records from 
January 1989 to January 1990 for a back condition include an 
October 1989 psychiatric evaluation for chronic pain and 
depression.  The veteran complained of intrusive thoughts and 
disturbing nightmares regarding Vietnam, disturbed sleep 
secondary to the nightmares, and fear of becoming dependent 
on his family and girlfriend.  

The veteran denied feeling depressed, but was anxious about 
whether or not an upcoming nerve block would relieve his back 
pain.  He reported a plan to get his real estate license if 
his back pain was resolved.  He stated that he was on anti-
depressants 5 years earlier during a divorce, and that he had 
attempted to overdose on pain pills in reaction to that same 
divorce.  The veteran's mood was euthymic and his affect was 
restricted.  He had good short and long term memory, 
proverbs, and judgment was OK.  Intelligence was average and 
there were no delusions or homicidal or suicidal ideations.  
The impression was no definite signs of depressive syndrome 
or PTSD, although malingering could not be ruled out.  

On November 6, 1989 the veteran was sent to the PTSD clinic 
due to reporting seeing old buddies from Vietnam and crying.  
The veteran discussed events that happened in Vietnam and 
stated that in the last six months he had started to have 
nightmares, did not trust anyone, and had started "running 
people away from him."  A provisional diagnosis of PTSD was 
given.  

VA outpatient treatment records from March to July 1990 
reflect ongoing treatment for PTSD.  At the RO hearing in 
July 1990 the veteran and his father testified regarding 
PTSD.  The veteran's father specifically referred to a July 
1985 court report which suggested that most of the veteran's 
drug and legal problems could be attributed to his 
experiences in Vietnam.  This court report did not 
specifically address or diagnose PTSD.  

At a September 1990 VA examination the veteran again 
complained of nightmares and the diagnosis confirmed PTSD.  
In an April 1991 letter, Dr. D., who treated the veteran, 
stated that it was his opinion that the veteran was 100 
percent disabled in 1989 and it was his understanding that 
the state of his disability was the same in 1990 as it was in 
1989 as it was in 1988, etc.  A report of VA hospitalization 
from November 1990 to February 1991, signed by Dr. D., 
indicated a history of drug abuse since Vietnam and stated 
that the veteran first sought psychotherapy after a suicide 
attempt.  

A report of private hospitalization under the care of Dr. C. 
from July to August 1984 reported the veteran's suicide 
attempt immediately prior to admission and gave a diagnosis 
of major depressive disorder with opiate use to attempt to 
solve problems.  There was no mention of PTSD.   The veteran 
was again hospitalized under the care of Dr. C. for 
polysubstance abuse and PTSD from July to August 1991.  In a 
March 1992 letter, Dr. C. gave her opinion that the veteran's 
polysubstance abuse reflected a need to self-medicate PTSD 
symptoms related to his Vietnam service.  

At an August 1993 VA examination the veteran reported that he 
started to abuse drugs again in December 1990 and then 
underwent treatment in the PTSD clinic. Symptoms and 
treatment prior to this time were not discussed.  

In March 1995 the veteran was awarded Social Security 
Disability effective January 1, 1985 due to a long history of 
depression, anxiety, and lumbar disc disease.   

In May 2005 a VA examiner conducted a chart review of the 
veteran's claims file.  After review, the examiner opined 
that it was not ascertainable prior to November 6, 1989 that 
the veteran's PTSD caused the aspects of all contacts except 
those most intimate to be so adversely affected as to result 
in virtual isolation in the community because, although the 
veteran had a diagnosis of PTSD in June 1989, he was only 
slightly anxious, was pleasant and cooperative, had no 
delusions or hallucinations, his judgment was good and he had 
future plans.  

The examiner also opined that the veteran may have had 
episodes of confusion, panic, and aggressive explosions prior 
to November 6, 1989, but that these were not associated with 
almost all daily activities and the veteran was not bordering 
on gross repudiation of reality.  In this regard, the 
examiner noted that the veteran was aggressively pursuing VA 
disability which would not have been possible if he were 
isolated and detached from reality.  

The examiner responded that she was unable to comment on 
whether it was ascertainable prior to November 6, 1989 that 
PTSD caused demonstrable inability to obtain or retain 
employment without resorting to speculation because of the 
veteran's chronic use of illicit substances and that an 
association between PTSD and illicit drug use had only been 
demonstrated in recent years.  Many times prior to 1989 the 
veteran's substance abuse was attributed to his back 
condition.  The examiner added that examination of the 
veteran would not aid in answering these questions.  

III.  Legal Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  

In the case of a claim for an increased rating, if an 
increase in disability occurred within one year prior to the 
date of claim, the increase is effective as of the date the 
increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52, 695 (1996).  VA's General Counsel has held that, 
ordinarily, where a law or regulation changes during the 
pendency of a claim,  VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).  

In this case, however, because the retroactive reach of the 
revised regulation can be no earlier than the effective date 
of the change, and since this decision is confined to a 
period many years prior to the effective date of the revised 
regulation, the Board will consider the claim under the 
former regulation only.  See Kuzma v. Principi, 341 F. 3d 
1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); see also VAOPGCPREC 3-2000 (which contemplates an 
appellate period that both precedes and succeeds the 
effective date of the regulatory change).  

The criteria for rating PTSD prior to November 7, 1996 
provided that a 100 percent rating would be awarded if:

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurologic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Each sentence of this regulation provides an independent 
basis for awarding a 100 percent rating.  Richard v. Brown, 9 
Vet. App. 266, 268 (1996).  

In his June 2002 argument in support of claim, the veteran's 
attorney contended that the veteran had been "continuously 
prosecuting his claim for PTSD since March 8, 1987," and 
that the 100 percent evaluation should be granted effective 
that date.  Thorough review of the claims file reveals no 
claim, formal or informal, seeking service connection for 
PTSD prior to March 28, 1988.  Neither the veteran nor his 
representative has pointed to a specific document or 
communication that could be considered an earlier claim.

In the absence of an earlier claim, the grant of service 
connection, and the evaluation for the service connected 
disability could not be earlier than March 28, 1988.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The record does not show any psychiatric treatment from March 
28, 1988, until the June 1989 VA examination.  Nevertheless, 
the veteran has argued that evidence demonstrates that PTSD 
was 100 percent disabling earlier than November 6, 1989.

The March 1995 award of Social Security disability 
established that the veteran was disabled from January 1, 
1985, this award did not mention PTSD, but attributed the 
veteran's disability to depression, anxiety, and lumbar disc 
disease.  Similarly, the July 1985 court report regarding the 
veteran's drug and legal problems did not specifically 
discuss PTSD but merely generally attributed these problems 
to Vietnam experiences.  This report fails to establish a 
diagnosis of PTSD or demonstrate virtual isolation, totally 
incapacitating symptoms, or inability to obtain or retain 
employment.  

Dr. D.'s April 1991 letter supports the veteran's claim in 
that he opined that PTSD was totally disabling in 1989 and 
was the same the year prior, the year before that, etc.

Similarly, Dr. C.'s March 1992 opinion supports the veteran's 
claim by providing a competent opinion that the veteran's 
polysubstance abuse reflected a need to self-medicate PTSD 
symptoms.

The May 2005, VA opinion can be read as recognizing that the 
veteran's substance abuse was linked to PTSD, and that the 
substance abuse rendered the veteran unable to maintain 
employment prior to November 6, 1989.  The VA physician did 
note that the substance abuse had previously been attributed 
to a back disability.  This history is not dispositive, given 
that the current opinions link the substance abuse to PTSD.  

The physician's use of the word "speculative" is also not 
dispositive; given that the physician seemed to conclude that 
substance abuse was related PTSD and that the substance abuse 
rendered the veteran unemployable prior to November 6, 1989.

There is other evidence against the claim.  For instance on 
the June 1989 VA examination the veteran was reportedly 
pursuing real estate courses, and his mood was only slightly 
depressed.

Similarly, in October 1989 the veteran continued to discuss 
his plan to obtain his real estate license, and denied 
depression.  The physician did not even find definite signs 
of PTSD. 

The Board finds that the evidence is now in relative 
equipoise.  Resolving reasonable doubt in the veteran's 
favor, an effective date of March 28, 1988 is granted for the 
100 percent evaluation for PTSD.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.400(o)(2).  


ORDER

An effective date of March 28, 1988 for the award of a 100 
percent rating for post-traumatic stress disorder (PTSD) is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


